WECKER, J.S.C.,
(temporarily assigned) dissenting.
I dissent from the majority’s affirmance of defendant’s extended term sentence under N.J.S.A. 2C:44-3e. Section e of 2C:44-3 was enacted as part of the so-called “bias crime” law. L.1990, c. 87, § 4.1 Section e was incorporated into the Code of Criminal Justice as a sentencing enhancement provision, not as an element of the offense, and mandates an extended term if requested by the prosecutor and if the sentencing judge finds by a preponderance of the evidence that
[t]he defendant in committing the crime acted!, at least in part, with ill will, hatred or bias toward, and] 2 with a purpose to intimidate an individual or group of individuals because of race, color, gender, handicap, religion, sexual orientation or ethnieity.3
[N.J.S.A. 2C:44-3e.]
*162I disagree with the majority’s conclusion that it is permissible to treat a defendant’s purpose in committing a crime as a mere sentencing factor rather than as an element of the crime itself. To do so is to deprive the defendant of two fundamental constitutional rights: the right to trial by jury4 and the right to be convicted of a crime only upon proof of guilt beyond a reasonable doubt.5 Those guarantees are at the heart of our constitutional system of government. See, e.g., State v. Medina, 147 N.J. 43, 49-50, 685 A.2d 1242 (1996), cert. denied, — U.S. -, 117 S.Ct. 1476, 137 L.Ed.2d 688 (1997); State v. Anderson, 127 N.J. 191, 199-201, 603 A.2d 928 (1992). The Legislature has incorporated those guarantees into the Code of Criminal Justice. N.J.S.A. 2C:1-13a.
My dissent rests on this syllogism: (a) the Federal and State Constitutions require that the jury decide each element of a crime beyond a reasonable doubt; (b) “purpose to intimidate ... because of race, [or] color” is an element of the crime when that purpose raises the sentence for the crime; therefore (c) the Constitution requires that the jury decide whether the defendant acted with the purpose to intimidate because of the victim’s race or color. Cf. Anderson, supra, 127 N.J. at 206, 603 A.2d 928. The State’s power to define the elements of a crime cannot extend, as the majority holds, to defining away the actor’s culpable purpose as an element of the crime — a crime for which this defendant received a sentence beyond the ordinary term for a second degree offense. Cf. Mullaney v. Wilbur, 421 U.S. 684, 698-99, 95 S.Ct. 1881, 1889-90, 44 L.Ed.2d 508, 519-20 (1975).
Applied as a sentencing enhancement provision, this statute falls on the impermissible side of the constitutional line, and violates *163both the United States and the New Jersey Constitutions. The substance of section e can be saved only by recognizing the forbidden, biased purpose as an element of the underlying offense and requiring that a jury find proof of that purpose beyond a reasonable doubt. Defendant does not separately raise the right to indictment by a grand jury with respect to each element of the offense charged. See N.J. Const., art. I, ¶ 8. See also State v. D’Amato, 218 N.J.Super. 595, 607, 528 A.2d 928 (App.Div.1987). Nevertheless, that right follows once we recognize the purpose as an element of the more culpable offense. The Indictment returned by the grand jury against this defendant did not allege the prohibited purpose set forth in N.J.S.A. 2C:44-3e with respect to Count 18, the firearm charge for which defendant received an extended term.6 Defendant’s guilty plea did not provide a factual basis for the prohibited purpose, and he denied such purpose at the sentencing hearing. While defendant waived his right to jury trial on the underlying charge, he did not waive that right, or the right to proof beyond a reasonable doubt, with respect to the prohibited purpose.
By defining purpose as motive and not intent, the majority concludes that defendant’s purpose is not an element of the crime. While motive need not be an element of an otherwise purposeful crime, it can be an element, for example as in the statute mandating a life sentence without parole for the murder of a member of law enforcement. See N.J.S.A. 2C:11-3b(2). Because section e elevates the culpability of the crime based on defendant’s purpose, that purpose — whether it be described as motive or intent — must be deemed an element of the more serious crime, and not just a sentencing factor.
I agree that State v. Mortimer, 135 N.J. 517, 529, 641 A.2d 257 (1994), cert. denied, 513 U.S. 970, 115 S.Ct. 440, 130 L.Ed.2d 351 *164(1994),. resolves defendant’s vagueness challenge to N.J.S.A. 2C:44-3e. Mortimer, however, does not address the constitutional infirmities of section e because the penalty enhancement provision of N.J.S.A. 2C:33-4d that was challenged in Mortimer7 did not take the element of purpose from the jury, nor allow a defendant’s purpose to be found on less than proof beyond a reasonable doubt.8 In Wisconsin v. Mitchell, 508 U.S. 476, 113 S.Ct. 2194, 124 L.Ed.2d 436 (1993), the Supreme Court held that sentence enhancement for a defendant who selected the victim because of race did not violate defendant’s First Amendment right of expression. However, as Judge Stem recognizes in footnote 1 of his concurring opinion, the challenged Wisconsin statute required the jury to determine whether defendant acted on account of the victim’s race.
The majority concludes that the alleged purpose to intimidate because of race or color “defines motive, not intent,” and therefore can be left to the judge to determine by a mere preponderance of the evidence. The Code itself suggests otherwise. “Purpose” in the criminal code is defined by N.J.S.A. 2C:2-2b(1):
A person acts purposely with respect to the nature of his conduct or a result thereof if it is his conscious object to engage in conduct of that nature or to cause such a result. A person acts purposely with respect to attendant circumstances if he is aware of the existence of such circumstances or he believes or hopes that they *165exist. “With purpose,” “designed,” “with design” or equivalent terms have the same meaning.
[emphasis added.]
The prohibited purpose described by section e — to intimidate because of race, etc. — fits precisely within the category of a result that is the actor’s “conscious object ... to cause----” Furthermore, the victim’s status within a protected category — in this case, race or color — is indeed an “attendant eircumstance[ ]” that the defendant had to believe existed. There can hardly be a clearer example of acting with purpose than that spelled out by N.J.S.A. 2C:44-3e.
Moreover, the Code defines an “element of an offense” to include conduct, or attendant circumstances, or a result of conduct, if it
(a) Is included in the description of the forbidden conduct in the definition of the offense;
[or]
(b) Establishes the required kind of culpability—
[N.J.S.A. 2C:1-14h]
An actor’s purpose to intimidate because of color or race must be construed as part of the definition of the offense, irrespective of where it appears in the Code. Moreover, 2C:44-3 shows us that acting with the proscribed purpose “establishes the required kind of culpability” — culpability that requires punishment as if for a crime one degree higher.
Except for N.J.S.A. 2C:44-3e, wherever the Code defines the seriousness of an offense (and thus the maximum sentence allowed) in terms of the actor’s purpose, that purpose is treated as an element of the offense and can be found only by a jury, upon proof beyond a reasonable doubt. The net effect of section e, as recognized by the majority, is to elevate the substantive offense— in this case, unlawful possession of a firearm — from a second to a first degree crime. Where the grading of a Code offense depends upon the defendant’s mental state, determining that purpose has always been the jury’s province. The most obvious example is the homicide statute. It would be unthinkable to instruct the jury in a *166homicide trial to decide only whether the defendant’s act caused the victim’s death, leaving it to the sentencing judge to decide, based upon a mere preponderance of the evidence, whether the defendant intended death or serious injury likely to lead to death; or whether defendant acted recklessly; and if so, whether with a wanton disregard for human life. It would be equally unthinkable in a trial for lewdness under N.J.S.A. 2C:14-4 for a sentencing judge and not a jury to decide whether the defendant acted “for the purpose of arousing or gratifying ... sexual desire ...,” thereby raising the offense from a disorderly persons to a fourth degree crime. See also N.J.S.A. 2C:13-5 (criminal coercion); N.J.S.A. 2C:17-1 (arson).
Section e is distinguishable from every other sentence enhancing provision of the Code in that it extends the term of the sentence based on the defendant’s mental state at the time of the offense. Except for the extended term provision at issue here, the Code neither mandates nor allows an extended term based upon the defendant’s state of mind. The Code provides extended terms solely based upon objective facts. See N.J.S.A. 2C:44-3 a, b, c, d, f and g.
The analogy to mandatory parole ineligibility terms for crimes committed with a firearm (N.J.S.A. 2C:44-3d, the Graves Act) is not compelling. Graves Act sentencing is not conditioned upon the defendant’s mental state, and mental state has historically and constitutionally been an element of the substantive offense.9
Section e is also distinguishable from every other Code provision where the status of the victim determines the degree of the crime, and therefore the maximum length of the sentence. The jury in every such case, and not the judge, is required to find beyond a reasonable doubt that the victim held the protected *167status. See, e.g., N.J.S.A. 2C:11-3b(2) (murder of a police officer); N.J.S.A. 2C:14-2 (sexual assault); N.J.S.A. 2C:12-1b (aggravated assault). Wherever a particular fact determines the degree of a Code offense, and therefore the maximum prison sentence, the jury determines that fact upon proof beyond a reasonable doubt. For example, theft can be anything from a second degree crime to a disorderly persons offense, depending upon the value the jury places on the stolen property. See N.J.S.A. 2C:20-26.
The issue before us in this case is not whether more severe punishment is appropriate for crimes committed to intimidate the victim because that person is a member of a protected group. The Legislature has said that it is. Nor is the issue whether the State could have proved to a jury beyond a reasonable doubt that this defendant acted with such purpose. Implicit or explicit speculation that a jury would have found the forbidden purpose does not justify leaving that issue to the judge or denying defendant the right to proof beyond a reasonable doubt. Where the State intends to seek a mandatory extended term sentence because the underlying crime is accompanied by the forbidden purpose set forth in N.J.S.A. 2C:44-3e, then unless the defendant expressly waives a jury, only a jury can find the defendant guilty and then only upon proof beyond a reasonable doubt.
Defendant’s extended term sentence should be vacated and the matter remanded for resentencing to an ordinary second degree term as provided by N.J.S.A. 2C:43-6.
I would reverse.

 Section 1 of this legislation added similar language to N.J.S.A. 2C:12-1e (assault), and § 2 added similar language to N.J.S.A. 2C:33—4d (harassment).


 The bracketed portion was deleted, after the offense for which defendant was convicted, by L.1995, c. 211, § 3, in response to R.A.V. v. City of St. Paul, 505 U.S. 377, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992). See also State v. Mortimer, 135 N.J. 517, 529, 641 A.2d 257 (1994), cert. denied, 513 U.S. 970, 115 S.Ct. 440, 130 L.Ed.2d 351 (1994).


 Gender and handicap were added by L.1995, c. 211, § 3.


 U.S. Const., amends. VI and XIV; N.J. Const., art. I, ¶¶ 9, 10.


 See, e.g., In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 1073, 25 L.Ed.2d 368, 375 (1970) (interpreting U.S. Const., amend. XIV); State v. Anderson, 127 N.J. 191, 200-01, 603 A.2d 928 (1992) (interpreting N.J. Const., art. I, ¶ 1). See also State v. Ragland, 105 N.J. 189, 193-94, 519 A.2d 1361 (1986).


 The indictment included that purpose in Count 20, charging defendant with fourth degree harassment in violation of N.J.S.A. 2C:33-4d. Count 20 was dismissed in accordance with defendant’s plea agreement.


 The Court held N.J.S.A. 2C:33-4d constitutional after narrowing the original language to avoid unconstitutional vagueness. That statute, defining harassing conduct as a petty disorderly persons offense, raises the offense to a fourth degree crime if the conduct is committed "with a purpose to intimidate ... because of race, color, religion, gender, handicap, sexual orientation or ethnicity-”


 Where a similar prohibited purpose to intimidate raises a simple assault from a disorderly persons offense to a fourth degree crime, the assault statute so provides. N.J.S.A. 2C:12-1(e). Because there is no extended term applicable to a disorderly persons or a petty disorderly persons conviction, see N.J.S.A. 2C:43-7a, the bias crime legislation incorporated the prohibited purpose into the provisions criminalizing harassment and assault. Indeed, since the petty disorderly offense is not indictable, the more serious charge of assault or harassment with the purpose to intimidate because of status triggers the right to grand jury indictment and jury trial.


 When mental state is an issue in a civil case that issue is normally sufficient to withstand a motion for summary judgment and require a jury trial. See Pressler, Current N.J. Court Rules, comment on R. 4:46-2, at 1317 (1997). A fortiori, mental state must be a jury question in a criminal trial.